Citation Nr: 1424118	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-22 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection of chronic gynecological infections, claimed as GYN Candida bacterial infection associated with a sexually transmitted disease.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1988 to November 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in, Decatur, Georgia.

In June 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In October 2013, the Board remanded the Veteran's claim.  The case has since been returned to the Board for adjudication.  

In the October 2013, it was erroneously noted that the Veteran had not been unable to appear for a personal hearing, even though she had in fact testified before the undersigned in June 2013.  As a hearing was conducted in June 2013, the Board finds that any failure to schedule a new hearing in response to the October 2013 Board remand is harmless error.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

It appears that the Veteran is requesting entitlement to service connection for endometriosis, TMJ, and borderline personality disorder, as well as entitlement to an increased rating for bilateral carpal tunnel syndrome, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them and they are referred to the AOJ for any appropriate action.



FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, the Board concludes that the Veteran has recurrent gynecological infections that first had their onset during her military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, recurrent gynecological infections were caused by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her current gynecological condition is related to her military service.  For the reasons stated below, the Board finds all reasonable doubt in the Veteran's favor and finds that her recurrent gynecological infections, variously characterized, were incurred in service.  

A review of the Veteran's service treatment records shows treatment for vaginal discharge, vaginitis, chlamydia, and subsequent complaints of cramping in the lower abdomen.  Following service, both private and VA treatment records show persistent treatment for various gynecological conditions, including recurrent yeast infections, recurrent vaginitis, candida vaginitis, and chronic bacterial vaginosis.  

The Veteran was afforded a VA gynecological examination (fee basis) in September 2008, during which she was noted to have a history of candida vaginitis and recurrent yeast infections.  At the time of the examination, the Veteran did not have any current infections or vaginitis, and the examiner provided no opinion.  

Upon careful review of record, the Board finds that the evidence is at least in relative equipoise as to the etiology of the Veteran's gynecological infections.  She has competently and credibly reported recurrent vaginal discharge and discomfort, and her symptoms have been variously characterized by both private and VA medical professionals.  Both the lay and medical evidence support the recurrent nature of the vaginal discharge since service separation.  

For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's recurrent gynecological infections are related to her period of service.  Accordingly, having resolved doubt in her favor, the Board concludes that service connection for recurrent gynecological infections is warranted, and the appeal is granted in full.  


ORDER

Service connection for recurrent gynecological infections is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


